FILED
                           NOT FOR PUBLICATION
                                                                            MAR 14 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SANJIV GOEL, M.D., INC., a California            No.    15-56345
corporaiton,
                                                 D.C. No.
              Plaintiff-Appellant,               2:14-cv-02056-PSG-CW

 v.
                                                 MEMORANDUM*
MOTION PICTURE INDUSTRY
PENSION AND HEALTH PLAN, a
California corporation,

              Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                            Submitted March 7, 2017**
                               Pasadena, California

Before: PAEZ, BERZON, and CHRISTEN, Circuit Judges.

      Sanjiv Goel appeals the district court’s ruling that the Motion Picture

Industry Pension and Health Plan did not abuse its discretion when it concluded

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that the subject services he provided were not eligible for reimbursement as

emergency room services.1 We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      The Plan gives its directors discretion to decide eligibility for, and the extent

of, benefits provided by the Plan. For billing purposes, the Plan distinguishes

between “Emergency Room Services” and other services. The Plan reimburses for

non-emergency room services at a different rate than emergency room services.

      Here, the disputed services were not provided in the emergency room but in

a separate location in the hospital, and were provided after the patient was admitted

to the hospital via the cardiac catheterization lab. It was not an abuse of discretion

for the plan administrators to conclude that the disputed services were not entitled

to reimbursement at the emergency room services rate. See Gatti v. Reliance

Standard Life Ins. Co., 415 F.3d 978, 981 (9th Cir. 2005).

      AFFIRMED.




      1
          The parties are familiar with the facts so we do not repeat them here.
                                           2